Case 18-16752-amc         Doc 98   Filed 11/05/20 Entered 11/05/20 07:51:53              Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In Re:                                            Case No. 18-16752-amc

 Wanda D Wilson                                    Chapter 13

 Debtor.                                           Judge Ashely M. Chan

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

         Please take notice that D. Anthony Sottile, as authorized agent for US Bank Trust
National Association as Trustee of Cabana Series III Trust, a creditor in the above-captioned
case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure
and §§102(1), 342 and 1109(b) of title 11 of the United States Code, and 11 U.S.C. §§ 101, et
seq., that all notices given or required to be given and all papers served or required to be served
in this case also be given to and served, whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for US Bank Trust National Association as Trustee of Cabana Series
          III Trust
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: November 5, 2020                           /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
Case 18-16752-amc        Doc 98    Filed 11/05/20 Entered 11/05/20 07:51:53              Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on November 5, 2020, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       David M. Offen, Debtor’s Counsel
       dmo160west@gmail.com

       Scott F. Waterman, Chapter 13 Trustee
       ecfmail@readingch13.com

       Office of the United States Trustee
       ustpregion03.ph.ecf@usdoj.gov

I further certify that on November 5, 2020, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Wanda D Wilson, Debtor
       311 Hamilton Drive
       Harleysville, PA 19438

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
